EXHIBIT WRITTEN STATEMENT OF CHIEF FINANCIAL OFFICER PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 The undersigned, the Chief Financial Officer of KBR, Inc. (“the Company”), hereby certifies that to his knowledge, on the date hereof: (a) the Form 10-K of the Company for the period ended December 31, 2008, filed on the date hereof with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section l3(a) or 15(d) of the Securities Exchange Act of 1934; and (b) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ T. KEVIN DENICOLA T. Kevin DeNicola Chief Financial Officer Date:
